Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), entered June 10, 1994, dismissing the complaint, and bringing up for review an order, same court and Justice, entered May 12, 1994, which denied plaintiff’s motion for summary judgment and granted defendant’s cross motion for summary judgment, unanimously affirmed, without costs.
Plaintiff provided defendant factor with cash collateral to secure his guarantee of his corporation’s obligations to defendant. Seeking to recover the cost of vacating an attachment that another of defendant’s customers was able to obtain after it was informed by defendant of the closing of plaintiff’s company and the bank accounts into which plaintiff had deposited a partial return of the cash collateral, plaintiff alleges that defendant owed it a fiduciary duty to keep informa*523tion concerning its finances confidential. Assuming, as plaintiff argues, that such a duty of confidentiality is owed by a bank to its depositors (cf., Boccardo v Citibank, 152 Misc 2d 1012, 1014-1015), the agency-like aspects of such a relationship are absent here, and we agree with the IAS Court that the parties’ relationship was more akin to that of guarantor and lender involving no such duty of confidentiality (see, Bank Leumi Trust Co. v Block 3102 Corp., 180 AD2d 588, 589, lv denied 80 NY2d 754). Concur — Wallach, J. P., Kupferman, Ross, Nardelli and Tom, JJ.